           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

DON McADAMS,

             Plaintiff,

v.                                    Case No. 5:15cv312MW/EMT

A. PELT, Optometrist,
et al.,

          Defendants.
_________________________/

          ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 78, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 88. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. Defendant Nicole English’s Motion to Dismiss,

ECF No. 60, is GRANTED. Defendant Nicole English is DISMISSED from this

action.

     SO ORDERED on November 8, 2018.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
